Exhibit 10.3

 

EXECUTION VERSION

 

June 26, 2014

 

Shanghai Fosun Pharmaceutical (Group) Co., Ltd.

No. 2 East Fuxing Road
Shanghai 200010, P.R. China

Attn:  Yao Fang, President

 

Ladies and Gentlemen:

 

1.                                      Shanghai Fosun Pharmaceutical (Group)
Co., Ltd., a company formed under the laws of China (“Fosun Pharma”), and
Nature’s Sunshine Products, Inc., a Utah corporation (the “Company” and,
together with Fosun Pharma, the “Parties”), understand and agree that, subject
to the terms of, and in accordance with, this letter agreement, the Company has
provided, in connection with Fosun Pharma’s investment in the Company and
related appointment of Mr. Li Dongjiu (subject to customary background check) to
the board of the directors of the Company (the “Board”), and expects to continue
to provide, Fosun Pharma with certain information about its finances, businesses
and operations (including certain financial information and the information and
materials provided or made available to the Board during the time when any
person affiliated with Fosun Pharma serves on the Board); provided that nothing
in this letter agreement obligates the Company to disclose any information if
such disclosure would be unlawful or result in a breach by the Company or one of
its subsidiaries of a confidentiality agreement with a third party.  Any such
information provided by the Company shall be used by Fosun Pharma and its
Affiliates (as defined below) solely to enable Fosun Pharma and its Affiliates
to make non-publicly disclosed suggestions to the Board regarding the Company’s
ongoing business and corporate strategies and policies.

 

2.                                      All information about the Company or any
third party that is furnished by the Company or its Representatives (as defined
below) to Fosun Pharma before the date hereof, now or in the future, and
regardless of the manner in which it is furnished, is referred to in this letter
agreement as “Proprietary Information”.  Proprietary Information does not
include, however, any information that (i) is or becomes generally available to
the public other than as a result of a disclosure by Fosun Pharma, any of its
Affiliates or any of their respective Representatives in violation of this
letter agreement; (ii) was available to Fosun Pharma, any of its Affiliates or
any of their respective Representatives on a non-confidential basis prior to its
disclosure by the Company or its Representatives; (iii) becomes available to
Fosun Pharma, any of its Affiliates or any of their respective Representatives
from a person other than the Company or its Representatives who is not known by
Fosun Pharma, its Affiliate, or such Representative, as applicable, to be
subject to any legally binding obligation to keep such information confidential;
or (iv) was independently developed by Fosun Pharma, any of its Affiliates or
any of their respective Representatives without reference to or use of the
Proprietary Information.

 

--------------------------------------------------------------------------------


 

For purposes of this letter agreement, (i) “Affiliates” of Fosun Pharma shall
mean any current or future person that falls within the definition of
“affiliate” under the Securities and Exchange Act of 1934, as amended,
(ii) “Controlled Affiliate” mean any Affiliate of Fosun Pharma that is
controlled, directly or indirectly by, Fosun Pharma, (iii) “Representative”
shall mean, as to any person, its directors, officers, employees, agents and
attorneys; and (iv) “person” shall be broadly interpreted to include, without
limitation, any corporation, company, partnership, other entity or individual.

 

3.                                      Subject to paragraph 4 below, unless
otherwise agreed to in writing by the Company, Fosun Pharma shall, (i) except as
required by law, keep all Proprietary Information confidential and not disclose
or reveal any Proprietary Information to any person (other than to its
Affiliates, its Representatives and Representatives of its Affiliates who have a
need to know such information for purposes of assisting in Fosun Pharma’s
evaluation of the Company, provided that each such Affiliate and Representative
shall keep confidential all Proprietary Information that is so disclosed or
revealed to him or her in accordance with Fosun Pharma’s confidentiality
obligations hereunder with respect to such Proprietary Information); (ii) not
use Proprietary Information for any purpose other than enabling Fosun Pharma to
make non-publicly disclosed suggestions to the Board regarding the Company’s
ongoing business and corporate strategies and policies; and (iii) except as
required by law or legal process, not disclose to any person the fact that
Proprietary Information has been disclosed to Fosun Pharma, provided that, for
the avoidance of doubt, the disclosure of the existence of this letter agreement
and the filing of this letter agreement as an exhibit to any Schedule 13D or
amendment thereto shall not be deemed to be a breach of the foregoing clause
(iii).  Fosun Pharma will be responsible for any violation of the
confidentiality provisions of this letter agreement by its Affiliates, its
Representatives and the Representatives of its Affiliates as if they were
parties hereto.  The obligations of Fosun Pharma contained in this paragraph 3
to keep Proprietary Information confidential shall survive any termination or
expiration of this letter agreement solely for a period of 18 months from and
after such termination or expiration.

 

4.                                      In the event that Fosun Pharma, any of
its Affiliates or any of their respective Representatives is requested pursuant
to, or required by, applicable law or regulation (including, without limitation,
any rule, regulation or policy statement of any national securities exchange,
market or automated quotation system applicable to Fosun Pharma or any of its
Affiliates) or by legal process to disclose any Proprietary Information, Fosun
Pharma shall provide the Company with prompt notice of such request or
requirement in order to enable the Company (i) to seek an appropriate protective
order or other remedy, (ii) to consult with Fosun Pharma with respect to the
Company’s taking steps to resist or narrow the scope of such request or legal
process or (iii) to waive compliance, in whole or in part, with the terms of
this letter agreement.  In the event that such protective order or other remedy
is not timely sought or obtained, or the Company waives compliance, in whole or
in part, with the terms of this letter agreement, Fosun Pharma shall use
commercially reasonable efforts to disclose only that portion of the Proprietary
Information which is, in the opinion of outside legal counsel of Fosun Pharma,
legally required to be disclosed and to ensure that all Proprietary Information
that is so disclosed will be accorded confidential treatment.  In the event that

 

2

--------------------------------------------------------------------------------


 

Fosun Pharma shall have complied, in all material respects, with the provisions
of this paragraph 4, such disclosure may be made by Fosun Pharma, such Affiliate
or such Representative, as applicable, without any liability hereunder.

 

5.                                      For a period commencing on the date of
this letter agreement and ending on the earlier of (x) the later to occur of
(i) June 30, 2015 or (ii) (A) the date upon which no persons affiliated with
Fosun Pharma are serving on the Board (in the case of subparagraph (a) below)
and (B) three months after such date (in the case of subparagraphs (b) through
(h) below) and (y) the date that is four years after the Closing Date (within
the meaning of that certain Stock Purchase Agreement between the Company and
Fosun Pharma dated the date hereof (the “Stock Purchase Agreement”)), none of
Fosun Pharma or any Controlled Affiliate of Fosun Pharma shall, without the
prior written consent of the Company or the Board, directly or indirectly:

 

(a)                                 acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase or otherwise, any additional common
stock of the Company or direct or indirect rights to acquire common stock of the
Company, such that Fosun Pharma and its Controlled Affiliates collectively would
beneficially own, directly or indirectly, for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 13d-3
thereunder (or any comparable or successor law or regulation), after giving
effect to such acquisition, in excess of 19.9999% of the amount of the issued
and outstanding common stock of the Company, provided that, for the avoidance of
doubt, any increase in percentage beneficial ownership of common stock of the
Company beyond 19.9999% that is caused by a reduction in the number of issued
and outstanding common stock of the Company from time to time shall not be
deemed to be a violation of this subparagraph (a);

 

(b)                                 make, or in any way participate in, directly
or indirectly any “solicitation” of “proxies” to vote (as such terms are used in
the rules of the Securities and Exchange Commission), or seek to advise or
influence any person or entity with respect to the voting, of any voting
securities of the Company;

 

(c)                                  nominate, or seek to nominate, directly or
indirectly, any person to the Board, other than in accordance with that certain
Stockholder Agreement between Fosun Pharma and the Company dated the date hereof
(the “Stockholder Agreement”);

 

(d)                                 make any public announcement with respect
to, or submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the acquisition or change of control of the
Company or any of its securities or assets (including, for the avoidance of
doubt and without limitation, a tender offer or the acquisition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole);

 

3

--------------------------------------------------------------------------------


 

(e)                                  form, join or in any way participate in a
“group” as defined in Section 13(d)(3) of the Exchange Act in connection with
any of the foregoing; provided that, for the avoidance of doubt, the existence
of a group consisting of Fosun Pharma, its Affiliates and other persons
affiliated with Fosun Pharma shall not be deemed to be a violation of this
subparagraph (e);

 

(f)                                   otherwise act or seek to control the Board
or the management or policies of the Company (provided that the taking of any
action described in subparagraph (a) after the expiration of the restrictions
thereunder shall not, by itself, be deemed a violation of this subparagraph
(f)); or

 

(g)                                  take any action that could reasonably be
expected to require the Company to make a public announcement regarding the
possibility of any of the events described in subparagraphs (a) through
(e) above (provided that the taking of any action described in subparagraph
(a) shall not, by itself, be deemed a violation of this subparagraph (g)).

 

For the avoidance of doubt, if Mr. Li Dongjiu or any other person affiliated
with Fosun Pharma serves on the Board, the provisions of this paragraph 5 are
not intended to be construed to impose any limit on any action taken by Mr. Li
Dongjiu or such other person in his capacity as a director of the Company or
upon any confidential communications by Mr. Li Dongjiu or such other person with
the Company or the Board in his capacity as a member of the Board.

 

Nothing in this Section 5 shall prevent the Investor or any Controlled Affiliate
from voting any of its shares of common stock or other securities, to the extent
such securities have voting rights, with respect to any matter submitted to the
shareholders of the Company for approval.

 

6.                                      Notwithstanding anything to the contrary
herein, Fosun Pharma may, in its sole discretion, terminate the provisions of
paragraph 5 of this letter agreement (including all restrictions thereunder on
the activities in which Fosun Pharma, its Affiliates and other persons
affiliated with Fosun Pharma may engage with respect to the Company) by
delivering written notice of such termination to the Company at any time:

 

(a)                                 any sale of more than 20% of the assets of
the Company and its subsidiaries, taken as a whole;

 

(b)                                 the beneficial ownership (as defined by
Rule 13d-3 under the Exchange Act) by any person or “group” as defined in
Section 13(d)(3) of the Exchange Act, together with any affiliates of such
person or group, of more than 20% of any class of outstanding equity securities
of the Company, and the commencement or announcement of any equity issuance,
tender offer, exchange offer or other transaction or series of transactions
that, if consummated, would result in any person beneficially

 

4

--------------------------------------------------------------------------------


 

owning more than 20% of any class of outstanding equity securities of the
Company; or

 

(c)                                  any merger, consolidation or other business
combination involving the Company or any of its subsidiaries and a third party,
or any privatization transaction by the Company other than any such transaction
where (i) the holders of equity securities of the Company outstanding
immediately prior to such transaction continue to hold a majority of the equity
securities of the surviving or resulting company or its ultimate parent
immediately after giving effect to the transaction, and (ii) does not otherwise
involve either (A) any sale of more than 20% of the assets of the Company and
its subsidiaries, taken as a whole or (B) where no person after such transaction
will beneficially own (within the meaning of Rule 13d-3 under the Exchange Act)
more than 20% of any class of outstanding equity securities of the Company.

 

7.                                      To the extent that any Proprietary
Information may include material subject to the attorney-client privilege, work
product doctrine or any other applicable privilege concerning pending or
threatened legal proceedings or governmental investigations, the Parties
understand and agree that they have a commonality of interest with respect to
such matters and it is their desire, intention and mutual understanding that the
sharing of such material is not intended to, and shall not, waive or diminish in
any way the confidentiality of such material or its continued protection under
the attorney-client privilege, work product doctrine or other applicable
privilege.  All Proprietary Information provided by the Company that is entitled
to protection under the attorney-client privilege, work product doctrine or
other applicable privilege shall remain entitled to such protection under these
privileges, this letter agreement, and under the joint defense doctrine. 
Nothing in this letter agreement obligates the Company to reveal material
subject to the attorney-client privilege, work product doctrine or any other
applicable privilege.

 

8.                                      Fosun Pharma acknowledges that neither
the Company nor any of its Representatives makes any express or implied
representation or warranty as to the accuracy or completeness of any Proprietary
Information, and Fosun Pharma agrees that none of such persons shall have any
liability to any of Fosun Pharma, any of its Affiliates or any of their
respective Representatives relating to or arising from the use of any
Proprietary Information.

 

9.                                      At any time, upon the request of the
Company, Fosun Pharma shall promptly deliver to the Company or destroy (provided
that any such destruction shall be certified by Fosun Pharma) all Proprietary
Information and all copies, reproductions, summaries, analyses or extracts
thereof or based thereon (whether in hard-copy form or on intangible media, such
as electronic mail or computer files) in the possession of Fosun Pharma, any of
its Affiliates or any of their respective Representatives; provided that Fosun
Pharma, its Affiliates and their respective Representatives shall be permitted
to retain a copy of such Proprietary Information to the extent such person
believes in good faith that the retention of such copy is required under
applicable law (including the

 

5

--------------------------------------------------------------------------------


 

recordkeeping requirements under the Investment Advisers Act of 1940, as
amended).  Fosun Pharma acknowledges that the Company reserves the right, in its
sole discretion and without giving any reason therefor, to request the return or
destruction of Proprietary Information pursuant to this paragraph 9.

 

10.                               Fosun Pharma is aware of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any person who has received material, non-public information from
the issuer of such securities and on the communication of such information to
any other person when it is reasonably foreseeable that such other person is
likely to purchase or sell such securities in reliance upon such information.

 

11.                               Without prejudice to the rights and remedies
otherwise available to either party hereto, the Company shall be entitled to
equitable relief by way of injunction or otherwise if Fosun Pharma, any of its
Affiliates or any of their respective Representatives breaches or threatens to
breach any of the provisions of this letter agreement.

 

12.                               No failure or delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

 

13.                               This letter agreement shall be governed by and
construed in accordance with the laws of the State of Utah.  Each Party hereby
irrevocably and unconditionally consents to the exclusive institution and
resolution of any action, suit or proceeding of any kind or nature with respect
to or arising out of this letter agreement brought by any Party in the U.S.
federal and Utah state courts located in the State of Utah.  Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this letter agreement in such
court, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  The
Parties agree that a final judgment in any such dispute shall be conclusive and
may be enforced in other jurisdictions by suits on the judgment or in any other
manner provided by law.

 

14.                               This letter agreement and the Stock Purchase
Agreement and that certain Stockholder Agreement, dated the date hereof, between
Fosun Pharma and the Company contain the entire agreement between the Parties
regarding its subject matter hereof and thereof and supersedes all prior
agreements, understandings, arrangements and discussions between the Parties
regarding such subject matter.

 

15.                               No provision in this letter agreement can be
waived, modified or amended except by written consent of the Parties, which
consent shall specifically refer to the provision to be waived, modified or
amended.

 

16.                               If any provision of this letter agreement is
found to violate any statute, regulation, rule, order or decree of any
governmental authority, court, agency or

 

6

--------------------------------------------------------------------------------


 

exchange, such invalidity shall not be deemed to affect any other provision
hereof or the validity of the remainder of this letter agreement, and such
invalid provision shall be deemed deleted herefrom to the minimum extent
necessary to cure such violation.

 

17.                               This letter agreement shall inure to the
benefit of, and be enforceable by, the Company and its successors and assigns.
Fosun Pharma agrees and acknowledge that this letter agreement is being entered
into by the Company on behalf of the Company and its affiliates, subsidiaries
and divisions and that they shall be third party beneficiaries hereof, having
all rights to enforce this letter agreement.  Fosun Pharma further agrees that,
except for such parties, nothing herein expressed or implied is intended to
confer upon or give any rights or remedies to any other person under or by
reason of this letter agreement.

 

18.                               This letter agreement shall terminate
automatically upon the later to occur of (i) June 30, 2015 or (ii) the date upon
which no persons affiliated with Fosun Pharma are serving on the Board; provided
that Fosun Pharma’s obligations under paragraphs 3 and 5 shall terminate as
provided for therein and in paragraph 6.

 

19.                               Capitalized terms used but undefined herein
shall have the meaning ascribed to them under the Stock Purchase Agreement and
the Stockholder Agreement.

 

20.                               This letter agreement may be executed in two
or more counterparts (including by fax and .pdf), which together shall
constitute a single agreement.

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning this
letter agreement to the undersigned, whereupon this letter agreement shall
become a binding agreement.

 

 

Very truly yours,

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Gregory L. Probert

 

 

Name:

Gregory L. Probert

 

 

Title:

Chairman and CEO

 

 

 

 

ACCEPTED AND AGREED as of the date first written above:

 

 

 

 

 

SHANGHAI FOSUN PHARMACEUTICAL (GROUP) CO., LTD.

 

 

 

 

 

By:

/s/ Qiyu Chen

 

Name:

Qiyu Chen

 

Title:

Chairman

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------